i          i      i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-10-00001-CV

                         In the Interest of S.D.J.A. and M.D.A., Minor Children

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-04325
                              Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           On January 4, 2010, the trial court clerk filed a notification of late record, stating that the

appellants have failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We, therefore, ordered appellants to provide written proof to this court within ten days that either

(1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2)

appellants were entitled to appeal without paying the clerk’s fee. We warned that if appellants failed

to respond within the time provided, this appeal would be dismissed for want of prosecution. See

TEX . R. APP . P. 37.3(b). Appellants failed to respond. Therefore, we dismiss this appeal for want of

prosecution.

                                                          PER CURIAM